Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered January 5, 2005, which, to the extent appealed from, granted defendant Riverbay’s motion for summary judgment, and upon a search of the record, dismissed the complaint as against both defendants, unanimously affirmed, without costs.
Flaintiff in this slip-and-fall case failed to raise an issue of fact as to the existence of an ongoing and recurring dangerous condition in the area of the accident that was routinely left unaddressed by defendants (see Cochetti v Wal-Mart Stores, Inc., 24 AD3d 852 [2005]; Tejeda v Six Ten Mgt. Corp., 15 AD3d 265 [2005]; cf. Irizarry v 15 Mosholu Four, LLC, 24 AD3d 373, 806 NYS2d 534 [2005]; O’Connor-Miele v Barhite & Holzinger, 234 AD2d 106 [1996]). Concur—Tom, J.P., Andrias, Marlow, Williams and McGuire, JJ.